'Appeal from an award. Bespondent was an employee generally engaged in office work. On the day of the injury she was enroute from her home to the office. She had checks belonging to her employer and a deposit slip which she was. to deposit at a bank before going to the office. She sEpped before deviating from the route to the bank and received an injury. She was injured in the line of her employment. (Matter of Kristianson v. Lehman, 261 App. Div. 1023, affd. 287 1ST. T. 569.) Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present —• Hill, P. J., Heffernan, Brewster, Foster and Bussell, JJ.